         Case 6:21-cv-00797-MC          Document 1     Filed 05/25/21   Page 1 of 8




ELENA GOLDSTEIN, Acting Solicitor of Labor
SUSAN G. KUMLI, Acting Regional Solicitor
JOSHUA P. FALK, Senior Trial Attorney
District of Columbia Bar No. 976713
United States Department of Labor
Office of the Solicitor
300 Fifth Ave, Suite 1120
Seattle, WA 98104
Telephone: 206-757-6759
Facsimile: 206-757-6761
Email: falk.joshua@dol.gov

Attorneys for Plaintiff,
Martin J. Walsh, Secretary of Labor,
United States Department of Labor




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                       EUGENE DIVISION



 MARTIN J. WALSH, Secretary of Labor,             Case No.:
 UNITED STATES DEPARTMENT OF
 LABOR,

               Plaintiff,                         COMPLAINT FOR VIOLATION OF ERISA
        vs.

 CELESTIAL SOFTWARE, INC.; an Oregon
 corporation; CELESTE EDMAN, an
 individual; TODD EDMAN, an individual;
 and LUNAR LOGIC 401(K) PLAN, an
 employee benefit plan,


               Defendants.




Complaint for Violations of ERISA             1
             Case 6:21-cv-00797-MC          Document 1      Filed 05/25/21     Page 2 of 8




        Plaintiff MARTIN J. WALSH, Secretary of Labor, UNITED STATES DEPARTMENT

OF LABOR (the “Secretary”), brings this action against CELESTIAL SOFTWARE, INC., an

Oregon corporation (the “Company”), CELESTE EDMAN, an individual, TODD EDMAN, an

individual, and LUNAR LOGIC 401(K) PLAN, an employee benefit plan as defined by the

Employee Retirement Income Security Act of 1974 (“ERISA”) (the “Plan”) and hereby alleges:

        1.       This cause of action arises under Title I of ERISA, as amended, 29 U.S.C. §§ 1001-

1191c, and is brought by the Secretary pursuant to ERISA § 502(a)(2) and (5), 29 U.S.C.

§ 1132(a)(2) and (5), to enjoin acts and practices that violate the provisions of Title I of ERISA,

to obtain appropriate equitable relief for breaches of fiduciary duty under ERISA § 409,

29 U.S.C. § 1109, and to obtain other appropriate equitable relief as may be appropriate to

redress violations and enforce the provisions of ERISA.

                                        Jurisdiction and Venue

        2.       Jurisdiction over this action is conferred upon the Court by ERISA § 502(e)(1),

29 U.S.C. § 1132(e)(1).

        3.       Pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), venue for this action lies in

the District of Oregon because at all relevant times, the Plan was administered in or around

Eugene, Oregon, and the breaches took place in or around Eugene, Oregon, which lies within
this district.

                                               Defendants

        4.       The Plan is an employee benefit plan within the meaning of ERISA § 3(3),

29 U.S.C. § 1002(3), which is subject to the provisions of Title I of ERISA pursuant to ERISA

§ 4(a), 29 U.S.C. § 1003(a).

        5.       At all relevant times, the Company was a fiduciary of the Plan within the meaning

of ERISA § 3(21)(A)(i) and (iii), 29 U.S.C. § 1002(21)(A)(i) and (iii); and a party in interest to
the Plan within the meaning of ERISA § 3(14)(A), (C), and (G), 29 U.S.C. § 1002(14)(A), (C),


Complaint for Violations of ERISA                   2
            Case 6:21-cv-00797-MC        Document 1       Filed 05/25/21     Page 3 of 8




and (G); and exercised discretionary authority and control respecting the management and

disposition of the Plan and its assets and exercised discretionary authority and responsibility in

the administration of the Plan.

       6.     At all relevant times, Defendant Celeste Edman was a fiduciary of the Plan within

the meaning of ERISA § 3(21)(A)(i) and (iii), 29 U.S.C. § 1002(21)(A)(i) and (iii); and a party in

interest to the Plan within the meaning of ERISA § 3(14)(A), (F), and (H), 29 U.S.C. §

1002(14)(A), (F), and (H); and exercised discretionary authority and control respecting the

management and disposition of the Plan and its assets and exercised discretionary authority and

responsibility in the administration of the Plan.

       7.     At all relevant times, Defendant Todd Edman was a fiduciary of the Plan within the

meaning of ERISA § 3(21)(A)(i) and (iii), 29 U.S.C. § 1002(21)(A)(i) and (iii); and a party in

interest to the Plan within the meaning of ERISA § 3(14)(A), (E), (F), and (H), 29 U.S.C. §

1002(14)(A), (E), (F), and (H); and exercised discretionary authority and control respecting the

management and disposition of the Plan and its assets and exercised discretionary authority and

responsibility in the administration of the Plan.

       8.     The Plan is named as a Defendant pursuant to Rule 19(a) of the Federal Rules of

Civil Procedure, solely to ensure that complete relief can be granted.

                                        Factual Allegations
                    Failure to Forward Withheld Employee Contributions
                        and Participant Loan Repayments to the Plan

       9.     Paragraphs 1-8 above are re-alleged and incorporated herein by reference.

       10. The Company was a digital marketing and web development firm headquartered in

Eugene, Oregon. The Company, which was organized as a limited liability company in the state

of Oregon on June 5, 2008, and converted to a corporation on March 12, 2014, conducted

operations under the assumed business name of Lunar Logic. The Company ceased operations
during 2019, and was administratively dissolved by the state of Oregon on August 6, 2020.



Complaint for Violations of ERISA                   3
          Case 6:21-cv-00797-MC            Document 1   Filed 05/25/21     Page 4 of 8




        11. The Company is owned by Defendants Celeste Edman and Todd Edman. Oregon

Secretary of State filings for the Company report that, at all relevant times, Todd Edman was

President and Celeste Edman was Secretary. Since August 2015, Celeste Edman has been Chief

Executive Officer of the Company.

        12. The Plan was established by the Company, the Plan sponsor, to provide benefits to

its employees upon retirement, death, or disability. The Plan was funded by employee and

employer contributions.

        13. The Plan's governing documents, which are comprised of a Basic Plan Document

and Adoption Agreement (Plan Document), identify the Company, as the Employer, Plan

Administrator, and a named fiduciary. The Plan’s governing documents further identify

Defendants Celeste Edman and Todd Edman as discretionary Trustees of the Plan and named

fiduciaries.

        14. The Company, in its capacity as Plan Administrator, had the responsibility under the

Plan Document “to administer the Plan for the exclusive benefit of the Participants and their

Beneficiaries.”

        15. The Plan Document further obligated the Company to compute and certify “the

sums of money necessary or desirable to be contributed to the Plan.”

        16. Defendants Celeste Edman and Todd Edman served as fiduciaries with control over
the Company and disposition of Plan assets.

        17. The Company paid its employees twice a month. The Company’s practice was to

withhold employee contributions and participant loan repayments from employee paychecks and

forward those contributions to the Plan.

        18. Based upon a review of Company’s payroll practices, the Secretary alleges that it

was administratively feasible for the Company, under the direction of Defendants Celeste Edman

and Todd Edman, to forward employee contributions and participant loan repayments to the Plan

within seven business days from the date of withholding.




Complaint for Violations of ERISA                4
          Case 6:21-cv-00797-MC          Document 1      Filed 05/25/21     Page 5 of 8




       19. During the period from January 10, 2016, through April 10, 2019, the Company and

Defendants Celeste Edman and Todd Edman caused the Company to withhold from employees’

pay at least $26,734.33 for salary reduction employee contributions to the Plan and at least

$1,730.08 for salary reduction participant loan repayments to the Plan, but failed to remit these

amounts so withheld into the Plan’s account. The Company, acting through Celeste Edman and

Todd Edman, instead, retained and commingled the withheld employee contributions and

participant loan repayments with its accounts and used the withheld employee contributions and

participant loan repayments for non-Plan purposes. No lost opportunity costs for these non-

remittances have been paid.

       20. In addition to the employee contributions and participant loan repayments referred

to in the paragraph immediately above, during the period from January 10, 2016, through April

10, 2019, the Company and Defendants Celeste Edman and Todd Edman caused the Company to

untimely remit $24,144.09 in employee contributions and $2,762.96 in participant loan

repayments. These employee contributions and participant loan repayments were between 1 and

421 days overdue when remitted to the Plan. No lost opportunity costs for these untimely

remittance payments have been paid.

                    Failure to Collect Delinquent Employer Contributions

       21. Paragraphs 1-20 above are re-alleged and incorporated herein by reference.

       22. The Company was required under the Plan Document to make safe harbor matching

contributions to the Plan equal to 100% of the participant's elective deferrals up to 4% of the

participant's annual compensation.

       23. As Plan Administrator, the Company had the power under the Plan Document to

appoint and remove Trustees as necessary “to ensure that the Plan is being operated for the

exclusive benefit of the Participants and their Beneficiaries.” Per the Plan Document, Defendants

Celeste Edman and Todd Edman, the Trustees, were obligated “to collect any amounts owed to
the Trust."


Complaint for Violations of ERISA                5
          Case 6:21-cv-00797-MC             Document 1       Filed 05/25/21      Page 6 of 8




       24. For the Plan Year ending December 31, 2017, the Company was required to pay the

Plan $38,048.52 of employer matching contributions, but of that amount only paid $24,584.81,

leaving $13,463.71 outstanding. For the Plan Year ending December 31, 2018, the Company was

required to pay the Plan $12,085.53 of employer matching contributions, but failed to pay any of

that amount.

       25. Defendants Celeste Edman and Todd Edman, as Trustees, failed to collect from the

Company the combined $25,549.24 of employer matching contributions that remain due to the

Plan for Plan Years ending December 31, 2017 and 2018. Lost opportunity costs continue to

accrue on the aforementioned delinquent and uncollected amounts.

       26. The Company, under the direction of Defendants Celeste Edman and Todd Edman,

failed to appoint a Trustee who would pursue collection of the delinquent employer contributions

and related lost opportunity costs and failed to pursue the collection themselves.

                                          Violations of ERISA

       27. By the conduct described in Paragraphs 9-26 above relating to the Plan, the

Company and Defendants Celeste Edman and Todd Edman, acting in their fiduciary capacities:

             a.   Failed to hold Plan assets in trust in violation of ERISA § 403(a), 29 U.S.C.

§ 1103(a);

             b.   Permitted Plan assets to inure to the benefit of the Company and not for the

exclusive purpose of providing benefits to Plan participants and their beneficiaries and defraying

reasonable expenses of administering the Plan, in violation of ERISA § 403(c)(1), 29 U.S.C.

§ 1103(c)(1);

             c.   Failed to act solely in the interest of the participants and beneficiaries of the Plan

and for the exclusive purpose of providing benefits to participants and beneficiaries and

defraying reasonable expenses of Plan administration, in violation of ERISA § 404(a)(1)(A),

29 U.S.C. § 1104(a)(1)(A);




Complaint for Violations of ERISA                    6
          Case 6:21-cv-00797-MC             Document 1       Filed 05/25/21      Page 7 of 8




           d.      Failed to act with the care, skill, prudence, and diligence under the circumstances

then prevailing that a prudent person acting in a like capacity and familiar with such matters

would use in the conduct of an enterprise of a like character and with like aims, in violation of

ERISA § 404(a)(1)(B), 29 U.S.C. § 1104(a)(1)(B);

           e.      Failed to act in accordance with the documents and instruments governing the

Plan as required by ERISA § 404(a)(l)(D), 29 U.S.C. § 1104(a)(l)(D);

           f.      Caused the Plan to engage in transactions which they knew or should have known

constituted a direct or indirect transfer to, or use by or for the benefit of, a party in interest, of

assets of the Plan, in violation of ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D); and

           g.      Dealt with assets of the Plan in their own interests and acted on behalf of a party

whose interests are adverse to the interests of the Plan or the interests of its participants and

beneficiaries, in violation of ERISA § 406(b)(1) and (2), 29 U.S.C. § 1106(b)(1) and (2).

        28. As a direct and proximate result of the breaches and violations set forth above, the

Secretary is entitled to such equitable or remedial relief as the Court may deem appropriate,

including restoration of all Plan losses and removal of such fiduciaries, pursuant to ERISA

§ 409, 29 U.S.C. § 1109.

                                            Prayer for Relief

        WHEREFORE, the Secretary prays for judgment:

           a.      Ordering the Company and Defendants Celeste Edman and Todd Edman to

restore to the Plan any losses resulting from fiduciary breaches committed by them or for which

they are liable;

           b.      Ordering the Company and Defendants Celeste Edman and Todd Edman to

correct the prohibited transactions in which they engaged or in which they caused the Plan to

engage;




Complaint for Violations of ERISA                    7
          Case 6:21-cv-00797-MC           Document 1     Filed 05/25/21     Page 8 of 8




           c.   Permanently enjoining and restraining the Company and Defendants Celeste

Edman and Todd Edman from violating the provisions of Title I of ERISA, 29 U.S.C. §§ 1001-

1191c;

           d.   Removing the Company and Defendants Celeste Edman and Todd Edman as

fiduciaries to the Plan;

           e.   Permanently enjoining and restraining Defendants Celeste Edman and Todd

Edman from serving as fiduciaries or service providers in connection with any ERISA covered

plan;

           f.   If necessary, ordering the appointment of an independent fiduciary to distribute

recovered amounts to Plan participants;

           g.   Awarding the Secretary the costs of pursuing this action; and

           h.   Ordering such other relief as may be just and equitable.




Dated: May 25, 2021


                                              ELENA GOLDSTEIN
                                              Acting Solicitor of Labor

                                              SUSAN G. KUMLI
                                              Acting Regional Solicitor


                                              s/ Joshua P. Falk
                                              JOSHUA P. FALK
                                              Senior Trial Attorney

                                              Attorneys for Plaintiff




Complaint for Violations of ERISA                8
